Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1, 2 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2007/062250 
The WO2007/062250 reference teaches a GaN or GaAlN single crystal, note entire reference. The reference teaches an AlN or AlGaN crystal, which has low defect densities, an
inclusion density below 10*4 cm3. The crystals can be prepared conventionally by using Halide Vapor Phase Epitaxy method (instant spec para 0016).  Further, the range of the WO2007/062250 reference overlaps the range of instant claim 2.  The reference teaches crystals of claim 14. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta (2008/0203361) in view of CN102507584
The Dutta reference teaches a GaN or GaAlN single crystal, note entire reference. The reference teaches an AlN or AlGaN crystal, which has low defect densities, a precipitate amount below 10*4 cm2. The crystals can be prepared conventional methods.  The precipitate range in the Dutta reference overlaps the range of instant claim 2.  The reference teaches crystals of claim 14.  The sole difference between in the instant claims and the prior art is the precipitate amount being a volume amount.  However, the CN 102507584 reference teaches semiconductors with a precipitate range as a density of less than 10*4 cm3, note translation.  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Dutta reference by the teachings of the CN 102507584 reference to have a volume density in order to lower defects in the crystal and wafers.

Claim s 3 to 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta (2008/0203361) in view of CN102507584 and  DE102007009412.
	The Dutta and CN10250754 references are relied on for the same reasons as stated, supra, and differs from the instant claims in the addition of indium.  However, the DE102007009412 reference teaches (specification, paragraph 11) the production of In-doped GaN, which has an In content of 5 x 10 15 at/cm.  It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the Dutta product by the teachings of the DE102007009412 reference to add indium in order to create the desired lattices and properties in the final crystal.
	With regards to claim 4, the  DE102007009412 reference teaches adding indium.
	With regards to claims 5 and 6, as shown above the DE102007009412 reference teaches indium amounts within the claimed ranges.
 Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta (2008/0203361) in view of CN102507584 and  DE102007009412.
	The Dutta,  CN102507584 and DE 102007009412 references are relied on for the same reasons as stated, supra, and differs from the instant claims in the method of introducing the indium.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable method of introducing the indium in the combined references in order to not introduce any more impurities into the crystal, noting further, this is a method limitation for a product claim.  MPEP 706.03e.
   Claims 9 to 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dutta (2008/0203361) in view of CN102507584 and  DE102007009412.
	The Dutta,  CN102507584 and DE 102007009412 references are relied on for the same reasons as stated, supra, and differs from the instant claims in the crystal lattice curvature.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable curvature of the crystal between 0 and higher in the combined references in order to create the desired lattice and crystal, noting that it is well known in the art to have different curvatures, note instant specification para 0007.

		Response to Applicant’s Arguments
Applicant’s arguments with respect to claim(s) s 1 to 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714